IRWIN, Justice
(dissenting).
Woodward County contends that five of the nineteen transactions considered by the Oklahoma Tax Commission in its ratio study in Woodward County do not qualify as legitimate rural transactions. The majority opinion holds the five transactions “probably should have been excluded by the Tax Commission from its ratio study,” and that “it is entirely possible that the Board did not consider same and only considered the remaining fourteen tracts.”
The average valuation for all urban and rural property in the State as shown by the ratio study was 22.07 per cent. In no instance did the State Board of Equalization order that rural or urban property which had an average valuation in excess of 22.07 per cent, be increased; and, in no instance did the Board order that any rural or urban property which had an average of less than 22.07 per cent be increased to a. percentage in excess of 22.07 per cent. Therefore, had the five tracts been excluded, as the majority opinion states that they should have been excluded, and the same yardstick for equalizing assessed valuations been applied to the rural property in Woodward County as applied to the other rural properties in all the-other counties of the State, the Board would not, have ordered an increase in the rural valuations' in Woodward County.
In my judgment, the same yardstick should have been applied to the rural prop-⅜' *940erties in Woodward County as applied to the rural properties in all the other counties. I therefore respectfully dissent to the opinion promulgated by a majority of my associates.